1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 21, 22, 24, 26, 27, 29-31 and 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Neo et al 2015/0077856 essentially for reasons of record noting the following.
Applicant has amended independent claims 17 and 27 to recite that the mitigating features include at least one of a recess, a groove and a protrusion and that the devices themselves are solely shaped by the replication sites.  It is submitted that Neo et al discloses these aspects.  The pedestal constitutes a protrusion, the spacer cavity portion constitutes a recess and the lenses themselves—ie, the devices—are solely shaped by the replication sites—ie, lens cavities 306. 
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 23, 25, 28, 33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neo et al 2015/0077856 for reasons of record as set forth in paragraph 3 of the last office action and paragraph 1, supra.
3.Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. Applicant suggests that the amendments to the claims define over Neo et al due to the Markush group listing and the fact that the devices are solely shaped by the replication sites.  However, as noted in paragraph 1, supra, Neo et al does indeed teach these aspects.  The Markush group is met by the mitigating features in Neo et al.  Also, while additional features are formed by areas of the mold other than the replication sites, it is clear that the devices themselves—ie, the lenses—are solely shaped by the replication sites.
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742